Citation Nr: 1501482	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1996 to July 1996, October 2001 to May 2002 and from February 2003 to June 2004.  The Veteran had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of the transcript is of record.

The Board has reviewed the physical claims file and the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the Veteran's back disability is etiologically related to her active duty service.


CONCLUSION OF LAW

The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore the claimed disability may be subject to service connection based on continuity of symptomatology.  

Moreover, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1133 1137; 38 C.F.R. §§ 3.307, 3.309. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that her current back disability is a result of her active duty service.  The Veteran testified that her back began hurting during her deployment to Iraq and that it has continued to hurt since that time.

A review of the service treatment records shows no treatment for or complaints of back pain.  

The Veteran has testified and submitted multiple buddy statements that note back pain in service.  The Veteran has asserted that she reported back pain in service and was told to take a Motrin.  The numerous buddy statements note that due to the nature of her service, the Veteran was unable to receive treatment for back pain during service.  

The Veteran's DD-214 confirms that she served in a designated imminent danger pay area.

A review of the post-service treatment records show treatment for back pain as early as January 2006, approximately 18 months after separation from active duty service.  At that time, the Veteran was diagnosed with mild degenerative disc disease.

The Veteran testified that she complained of back pain before January 2006, but that her primary treatment provider had done nothing to treat the pain.  As a result, the Veteran sought out a new primary treatment provider who ordered x-rays in January 2006.

In July 2006 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination the examiner diagnosed mild degenerative changes of the lumbar spine.  The examiner noted that "osteophyte formations along the spine take a number of years to occur and it is less likely that these have occurred secondary to patient's recent military experiences and are more likely as not existed prior to active duty."

The Board notes that the July 2006 examiner did not address the Veteran's reports of back pain that began during service and continued to the present.  Further, the examiner's opinion regarding a pre-existing condition does not conform to the relevant legal standard.  Accordingly, the July 2006 opinion does not provide highly probative evidence either for or against the claim.

In May 2008 a VA treatment provider opined that "repetitive irritation of facet joints during driving on bumpy roads is origin of her pain."

In a June 2009 private opinion a private treatment provider opines that the Veteran's back disability "may have been aggravated while in the military with the lifting of equipment that was done."

Another June 2009 private treatment provider opined that the Veteran "re-aggravated her injury in May, 2008," but that "the initial injury [injury in Iraq] is responsible for the root of the current problems."

The Veteran was afforded another VA examination in March 2013.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination the examiner confirmed a diagnosis of degenerative disc disease.  The examiner opined that "it is less likely than not that the Veteran's current complaints are caused by or secondary to her back complaints during her time of deployment in 2003-2004."  The examiner noted that despite the lack of treatment records, the Veteran probably did have a few episodes of acute lumbar strain in service that resolved.  The examiner noted that the Veteran had several post-service treatment records that note no back pain and that she did not report ongoing back pain until January 2006.  The examiner also noted that acute lumbar strains are "less likely than not causative of her degenerative disc disease and facet joint pain due to the remoteness of their onset from her time of deployment."

The Board notes that the March 2013 VA examiner does not address the Veteran's contentions that she reported back pain immediately after her separation from active duty service, but that she was not treated for back pain.  As discussed above, the Veteran testified that her back pain was continuous and she switched treatment providers in order to obtain the January 2006 x-rays.

In light of the Veteran's January 2006 diagnosis of degenerative disc disease, her credible testimony regarding back pain during service and continuous back pain following separation, and the multiple buddy statements corroborating her testimony regarding her continuous back pain, the Board grants the Veteran the benefit of the doubt and finds that the Veteran's back disability is etiologically related to her active duty service.  Accordingly, service connection for a back disability is granted.

ORDER

Entitlement to service connection for a back disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


